DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 6/1/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-17, 19-23, 25-27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen US 2020/0367079.


transmit a first random-access channel message (the UE sends Msg1 to a base station, Figure 2 message 1; Paragraph 50); 
receive a second random-access channel message in response to the first random-access channel message, the second random-access channel message comprising a timing advance command in a physical downlink control channel (the base station sends Msg2 to the UE which includes a TAC and is transmitted on the PDCCH; Figure 2 Msg2 and Paragraph 51); 
identify the timing advance command in the physical downlink control channel of the second random-access channel message based at least in part on the first random-access channel message (the UE receives the TAC command and considers that the random access succeeds; Paragraph 53.  As the UE receives this information it identifies the information in the received message.  This message is sent in response to the first message and thus is “based at least in part on the first random access channel message”); and 
communicate based at least in part on identifying the timing advance command (the UE completes the contention resolution and communicates on the network; Paragraphs 51-53).


Receiving from the neighbor node, the second random access channel message including the TAC in the PDCCH based on the first message (the UE receives the TAC command and considers that the random access succeeds; Paragraph 53.  As the UE receives this information it identifies the information in the received message.  This message is sent in response to the first message and thus is “based at least in part on the first random access channel message”.  Msg1 is known to be a request message, thus requesting the TAC; Paragraphs 44-46)).

Regarding claims 3 and 21, Chen teaches receiving an indication of dedicated RACH resources and transmitting the first RACH on the dedicated channel resources (Msg0 provides the UE with dedicated resources for RACH which the UE uses for sending Msg1; Figure 2 and Paragraphs 49-50).

Regarding claims 4 and 22, Chen teaches the second RACH is scrambled using a RA-RNTI (Msg2 is scrambled using RA-RNTI; Paragraphs 45 and 51).

Regarding claims 5 and 23, Chen teaches the second RACH is scrambled using a C-RNTI (Msg2 is scrambled using C-RNTI; Paragraphs 45 and 52-53).


Receiving, from the node, the second RACH comprising the timing advance command in the PDCCH based on the first message being part of a BFR (the UE receives the TAC command and considers that the random access succeeds; Paragraph 53.  As the UE receives this information it identifies the information in the received message.  This message is sent in response to the first message and thus is “based at least in part on the first random access channel message”).

Regarding claims 8 and 26, Chen teaches identifying time synchronization using the TAC and communicating based on the synchronization (Paragraph 53 teaches the UE selects a synchronization signal black for communication.  The UE selects a SSB to utilize, however if the random access fails, it will re-select a new SSB for communicating; Figure 3 and Paragraphs 75-78).

Regarding claims 9 and 27, Chen teaches the first message is transmitted as part of a contention free or contention based procedure (Figure 1 is contention based and Figure 2 is contention free; Paragraphs 43 and 48).

Regarding claims 11 and 29, Chen teaches a method and an apparatus for wireless communication, comprising: a processor, memory in electronic communication 
receiving a first random-access channel message (the UE sends Msg1 to a base station, Figure 2 message 1; Paragraph 50); 
identifying a timing advance command to transmit based at least in part on the receiving the first random-access channel message (the UE receives the TAC command from the base station and considers that the random access succeeds; Paragraph 53.  As the base station transmits this information, the base station must identify a TAC to transmit based on the received Msg1.  This message is sent in response to the first message and thus is “based at least in part on the first random access channel message”
transmitting the TAC in a physical downlink control channel based at least in part on the first random-access channel message (the base station sends Msg2 to the UE which includes a TAC and is transmitted on the PDCCH; Figure 2 Msg2 and Paragraph 51-53. This message is sent in response to the first message and thus is “based at least in part on the first random access channel message”).

Regarding claims 12 and 30, Chen teaches determining the first RACH is transmitted as a request for the TAC (the base station receives Msg1 which is a known Request message; Paragraphs 44-46.  In response to this, the base station sends a TAC to the UE, thus the base station determines the first RACH is a request for TAC; Paragraphs 51-53); and


Regarding claim 13, Chen teaches transmitting an indication of dedicated RACH resources and receiving the first RACH on the dedicated channel resources (Msg0 provides the UE with dedicated resources for RACH which the UE uses for sending Msg1; Figure 2 and Paragraphs 49-50).

Regarding claim 14, Chen teaches the second RACH is scrambled using a RA-RNTI (Msg2 is scrambled using RA-RNTI; Paragraphs 45 and 51).

Regarding claim 15, Chen teaches the second RACH is scrambled using a C-RNTI (Msg2 is scrambled using C-RNTI; Paragraphs 45 and 52-53).

Regarding claim 16, Chen teaches receiving the first RACH from a UE as part of a BFR (the UE sends Msg1 to a base station, Figure 2 message 1; Paragraph 50.  Paragraph 52 teaches in NR systems this is done for BFR); and
transmitting, to the UE, the TAC in the PDCCH based on the first message being part of a BFR (the UE receives the TAC command and considers that the random access succeeds; Paragraph 53.  As the UE receives this information it identifies the 

Regarding claim 17, Chen teaches the first message is received as part of a contention free or contention based procedure (Figure 1 is contention based and Figure 2 is contention free; Paragraphs 43 and 48).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Novlan et al. “Novlan” US 2018/0192443.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chen to include communicating on the IAB with RACH design on NR as taught by Novlan.
	One would be motivated to make the modification such that the system can support RACH on NR for multiple use cases with different requirements including backhaul between relays with a single unified framework as the regular access UEs as taught by Novlan; Paragraph 36.

Claims 10, 18, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bagheri et al. “Bagheri” US 2019/0150125.

Regarding claims 10 and 28, Chen does not expressly disclose an absolute or relative TAC.  However, Bagheri teaches in RAR, the MAC timing advance command are made relative to the latest timing; Paragraph 59.  Thus the TAC is a relative TAC.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chen to include a relative TAC as taught by Bagheri.
	One would be motivated to make the modification such that the UE can obtain a timing value of the initial transmission which is relative to the received DL timing as taught by Bagheri; Paragraphs 59-60.

Regarding claim 18, Chen does not expressly disclose an absolute or relative TAC.  However, Bagheri teaches in RAR, the MAC timing advance command are made relative to the latest timing; Paragraph 59.  Thus the TAC is a relative TAC.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Chen to include a relative TAC as taught by Bagheri.
	One would be motivated to make the modification such that the UE can obtain a timing value of the initial transmission which is relative to the received DL timing as taught by Bagheri; Paragraphs 59-60.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues the prior art does not teach the second RACH includes a TA command in a PDCCH because a PDCCH message scheduling a MAC including a TAC is different in function and purpose from the RACH including a TA command.  Chen uses the PDCCH to schedule a message including a TA command rather than including it in a PDCCH.
The Examiner respectfully disagrees.  Msg2 is equivalent to the claimed “Second random access channel”.  First, the base station receives Msg1 from the UE and then computes the timing advance information according to Msg1.  The base station then includes this information in the Msg2 sent to the UE in the PDCCH; Paragraphs 50-51 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419